DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-20 are pending.
The one or more computer-readable storage media of claims 8-20 will be interpreted according to instant specification, ¶ [0092], which recites “In no case is the computer- readable storage media a propagated signal”. 

Drawings
The Drawings filed on 13 March 2020 have been acknowledged. 

Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 7/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of applicant’s claim for priority based on a provisional application, 62/975,522, filed on 2/12/2020. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20110320398, to Azza Mohamed Nagib Mohamed Shawkat Abdellatif Abouzeid, et al, herein after " Abouzeid”, in view of U.S. Patent Application, US 95011585, to Shyamantak Gautam et al, herein after "Gautam”.

Regarding claim 1, Abouzeid teaches a method of providing decisional data to endpoints (Abouzeid, ¶ [0058], discloses Execution Engine includes a Materialization module for determining when and how to materialize stream cube. Depending on system conditions, such as, for example, data rates, memory availability and storage space, stream cube may be materialized as requested. Alternatively, a dynamic materialization path may be repeatedly computed according to a predetermined criterion and a cost function), the method comprising: aggregating organizational data into a cube of decisional data (Abouzeid, ¶ [0005], discloses Business Activity Monitoring (“BAM”) is the set of technologies that fills in this gap. BAM technologies provide right-time or just-in-time reporting, analysis, and alerting of significant business events, accomplished by gathering data from multiple applications), wherein the cube is a multidimensional dataset comprising the decisional data (Abouzeid, ¶ [0002], discloses this invention relates generally to the management and monitoring of multi-dimensional data streams in a stream cube. More particularly, this invention relates to techniques for dynamically materializing a stream cube to ensure just-in-time responses. Abouzeid, ¶ [0058], discloses the predetermined criterion, described in more detail herein below, determines when to compute the dynamic materialization path, such as, for example, at every user query, at given time intervals, or depending on the change in users' requests. The cost function, also described in more detail herein below, determines the factors used to determine the dynamic ; receiving a cube query from an endpoint (Abouzeid, ¶ [0070], discloses Query Processor may be a module within Execution Engine. It is also appreciated by one of ordinary skill in the art that BAM architecture may be a client-server, peer-to-peer, or any other type of architecture. For example, End User GUI may be used by users in a client computer to query stream cube, which may be stored in a server computer), wherein the cube query is related to at least a portion of the decisional data in the cube and comprises metadata related to the cube (Abouzeid, ¶ [0056], discloses Execution Engine may include executable instructions to process the data streams generated by Data Stream Management module into a stream cube. Stream cube consists of a plurality of sub-cubes associated with a plurality of time ranges in a tilted time frame. Each sub-cube consists of a number of cuboids, with each cuboid aggregating multi-dimensional data at a given level of granularity and at a given time range); generating cube query results (Abouzeid, ¶ [0068], discloses User GUI may be used by users to formulate queries for data stored on stream cube using Query Entry module and to display the query results to users using Query Results GUI); and returning the cube query results to the endpoint (Abouzeid, ¶ [0059], discloses the GUI may be used to formulate queries for data stored on stream cube and to display the query results to users).  
	Abouzeid teaches the claimed invention substantially as claimed.
	Abouzeid does not explicitly teach:
wherein the cube query results comprise a summarized portion of the decisional data in the cube.

wherein the cube query results comprise a summarized portion of the decisional data in the cube (Gautam, col 7, ln 20-38, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions … a multi-dimensional data structure can be considered as a data cube and the act of picking a rectangular subset of a data cube by choosing a single value for one of its dimensions can define a new data cube with one fewer dimension (e.g., slice operation). Other operations can produce sub-cubes, for example, by allowing an analyst to pick specific values of multiple dimensions (e.g., dice operation). Furthermore, a drill down/up operation allows the user to navigate among levels of data ranging from the most summarized (up) to the most detailed (down)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Abouzeid (disclosing generating a stream cube to store data received from multiple data sources) to include the teachings of Gautam (disclosing defining new data cubes with fewer dimensions) and arrive at functions associated with summarizing cube data. One of ordinary skill in the art would have been motivated to make this combination to improve the effectiveness of extracting and recognizing relevant data (Gautam, col 9, ln 15-22). In addition, the references of Abouzeid and Gautam teach features that are directed to analogous arts and they are directed to the same field of endeavor related to cube structure business intelligence analyses.

Regarding claim 2, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Abouzeid further teaches the decisional data comprises one or more metrics and one or more dimensions (Abouzeid, ¶ [0050], discloses a base cuboid within a given sub-cube aggregates measures for every possible combination of dimensions for its associated time range).  

Regarding claim 3, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the summarized portion of the decisional data comprises a summarized table of the summarized portion of the decisional data and the summarized table can be used to filter data and create subsets of the summarized portion of the decisional data (Gautam, col 7, ln 20-38, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions … a multi-dimensional data structure can be considered as a data cube and the act of picking a rectangular subset of a data cube by choosing a single value for one of its dimensions can define a new data cube with one fewer dimension (e.g., slice operation). Other operations can produce sub-cubes, for example, by allowing an analyst to pick specific values of multiple dimensions (e.g., dice operation). Furthermore, a drill down/up operation allows the user to navigate among levels of data ranging from the most summarized (up) to the most detailed (down)).  

Regarding claim 4, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the cube comprises: a continuous table formed from the organizational data, wherein the continuous table tracks changes to the organizational data such that data in the continuous table is an up to date representation of the organizational data (Gautam , col 7, ln 21-24, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions. Gautam, col 8, ln 65-67 through col 9, ln 1-5 discloses the visualization rules can be modified or trained by self-learning using machine learning techniques. For example, the visualization rules can be trained such that total sales report is presented as pie chart, while comparative sales report (e.g., among branches of an enterprise) can be presented as bar charts to enable comparison, based on history of users' report selections. The report module can use machine learning techniques to learn (e.g., train visualization rules) based on data, data types, data analysis types, data analysis results, user selection history, etc ... a user of UE 101 is given the capability to change presentation of data such as, for example, graph type, table formats, etc. In some instances, the reports produced by the report module are stored in data store(s) and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) and new reports are produced based on the new data); and a transitional table formed from historical versions of the organizational data, wherein the transitional table tracks historical changes to the organizational data such that the transitional table is a representation of changes to the organizational data (Gautam, col 11, ln 60-57 through col 12, ln 1-2 discloses the business intelligence platform can define whether the user elects to further define a data set for the query. If no data set was previously-defined, the user may optionally define the data set. For example, the user may select data fields from a data table in a data source to define a customized data set (e.g., see FIG. 4C). After the data set is defined or a previously defined data set is identified, the business intelligence platform may aggregate the data source and defined data sets, and prepare to perform a data query. Gautam , col 15, ln 58-61 discloses the business intelligence platform 200 can learn from user selections and provide subsequent reports based on formats previously selected by the user for similar reports. Gautam, col 16, ln 42-61 discloses FIG. 10 is a display user interface for manual building of dashboards by selecting reports, according to an embodiment. For example, a user can select reports to be included in a dashboard from a drop down menu representing a list of available reports. The list of available reports may include default reports, reports previously defined by a user and saved in a storage location (e.g., data store(s)), etc. For example, the dashboard of FIG. 10 is built from a pie report, a “monthly revenue by gender” report, a “revenue by location” report, and a grid report).  

Regarding claim 5, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the summarized portion of the decisional data comprises data from one of the continuous table and the transitional table (Gautam, col 13, ln 59-67 through col 14, .  

Regarding claim 6, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches identifying a change to at least a portion of the organizational data (Gautam, col 9, ln 1-5, discloses the reports produced by the report module are stored in data store(s) and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) and new reports are produced based on the new data. Further, Gautam, col 11, ln 32-34, discloses FIGS. 3B-3D are example logic flow diagrams illustrating real-time ; and in response to identifying the change to the at least a portion of the organizational data, updating the decisional data in the cube (Gautam, col 17, ln 25-32, discloses the business intelligence platform can include a notification module (not shown in FIG. 2). The notification module can monitor the data based on various user-defined or automated rules and notify the user of any interesting patterns, changes, deviations, etc. in the data. Alerts from the notification module can be communicated to the user in various forms either as notifications via the UI, feeds, emails, chat messages, text messages, voice messages, and/or other forms of communication).  

Regarding claim 7, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the summarized portion of the decisional data in the cube query results comprises a real-time view of the summarized portion of the decisional data (Gautam, col 8, ln 25-31, discloses the analytics engine module can receive data from the search engine controller module and perform real-time computations on the data based on statistical, mathematical, logical heuristic and/or algorithmic functions to generate computed and aggregated results. The results can be further visually transformed based on the visualization rules and presented to the user of UE).  

Regarding claim 8, Abouzeid teaches a system comprising: one or more computer-readable storage media; a processing system operatively coupled with the one or more computer-readable storage media; and program instructions stored on the one or more computer-readable storage media for providing decisional data to endpoints (Abouzeid, ¶ [0058], discloses Execution Engine includes a Materialization module for determining when and how to materialize stream cube. Depending on system conditions, such as, for example, data rates, memory availability and storage space, stream cube may be materialized as requested. Alternatively, a dynamic materialization path may be repeatedly computed according to a predetermined criterion and a cost function. Further, Abouzeid, ¶ [0060], discloses the executable modules stored in memory are exemplary. It is also appreciated that the functions of the modules may be combined. In addition, the functions of the modules need not be performed on a single computer. Instead, the functions may be distributed across a network of computers), wherein the program instructions, when read and executed by the processing system, direct the processing system to at least: aggregate organizational data into a cube of decisional data (Abouzeid, ¶ [0005], discloses Business Activity Monitoring (“BAM”) is the set of technologies that fills in this gap. BAM technologies provide right-time or just-in-time reporting, analysis, and alerting of significant business events, accomplished by gathering data from multiple applications), wherein the cube is a multidimensional dataset comprising the decisional data (Abouzeid, ¶ [0002], discloses this invention relates generally to the management and monitoring of multi-dimensional data streams in a stream cube. More particularly, this invention relates to techniques for dynamically materializing a stream cube to ensure just-in-time responses. Abouzeid, ¶ [0058], discloses the predetermined criterion, described in more detail herein below, determines when to compute the dynamic materialization path, such as, for example, at every user query, at given time ; receive a cube query from an endpoint (Abouzeid, ¶ [0070], discloses Query Processor may be a module within Execution Engine. It is also appreciated by one of ordinary skill in the art that BAM architecture may be a client-server, peer-to-peer, or any other type of architecture. For example, End User GUI may be used by users in a client computer to query stream cube, which may be stored in a server computer), wherein the cube query is related to at least a portion of the decisional data in the cube and comprises metadata related to the cube (Abouzeid, ¶ [0056], discloses Execution Engine may include executable instructions to process the data streams generated by Data Stream Management module into a stream cube. Stream cube consists of a plurality of sub-cubes associated with a plurality of time ranges in a tilted time frame. Each sub-cube consists of a number of cuboids, with each cuboid aggregating multi-dimensional data at a given level of granularity and at a given time range); generate cube query results (Abouzeid, ¶ [0068], discloses User GUI may be used by users to formulate queries for data stored on stream cube using Query Entry module and to display the query results to users using Query Results GUI); and return the cube query results to the endpoint (Abouzeid, ¶ [0059], discloses the GUI may be used to formulate queries for data stored on stream cube and to display the query results to users).  
Abouzeid teaches the claimed invention substantially as claimed.
	Abouzeid does not explicitly teach:
wherein the cube query results comprise a summarized portion of the decisional data in the cube.
	However, Gautam teaches:
wherein the cube query results comprise a summarized portion of the decisional data in the cube (Gautam, col 7, ln 20-38, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions … a multi-dimensional data structure can be considered as a data cube and the act of picking a rectangular subset of a data cube by choosing a single value for one of its dimensions can define a new data cube with one fewer dimension (e.g., slice operation). Other operations can produce sub-cubes, for example, by allowing an analyst to pick specific values of multiple dimensions (e.g., dice operation). Furthermore, a drill down/up operation allows the user to navigate among levels of data ranging from the most summarized (up) to the most detailed (down)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Abouzeid (disclosing generating a stream cube to store data received from multiple data sources) to include the teachings of Gautam (disclosing defining new data cubes with fewer dimensions) and arrive at functions associated with summarizing cube data. One of ordinary skill in the art would have been motivated to make this combination to improve the effectiveness of extracting and recognizing relevant data (Gautam, col 9, ln 15-22). In addition, the references of Abouzeid and Gautam teach features that are directed to 

Regarding claim 9, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Abouzeid further teaches the decisional data comprises one or more metrics and one or more dimensions (Abouzeid, ¶ [0050], discloses a base cuboid within a given sub-cube aggregates measures for every possible combination of dimensions for its associated time range).  

Regarding claim 10, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the summarized portion of the decisional data comprises a summarized table of the summarized portion of the decisional data and the summarized table can be used to filter data and create subsets of the summarized portion of the decisional data (Gautam, col 7, ln 20-38, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions … a multi-dimensional data structure can be considered as a data cube and the act of picking a rectangular subset of a data cube by choosing a single value for one of its dimensions can define a new data cube with one fewer dimension (e.g., slice operation). Other operations can produce sub-cubes, for example, by allowing an analyst to pick specific values of multiple dimensions (e.g., dice .  

Regarding claim 11, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the cube comprises: a continuous table formed from the organizational data, wherein the continuous table tracks changes to the organizational data such that data in the continuous table is an up to date representation of the organizational data (Gautam , col 7, ln 21-24, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions. Gautam, col 8, ln 65-67 through col 9, ln 1-5 discloses the visualization rules can be modified or trained by self-learning using machine learning techniques. For example, the visualization rules can be trained such that total sales report is presented as pie chart, while comparative sales report (e.g., among branches of an enterprise) can be presented as bar charts to enable comparison, based on history of users' report selections. The report module can use machine learning techniques to learn (e.g., train visualization rules) based on data, data types, data analysis types, data analysis results, user selection history, etc ... a user of UE 101 is given the capability to change presentation of data such as, for example, graph type, table formats, etc. In some instances, the reports produced by the report module are stored in data store(s) and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored ; and a transitional table formed from historical versions of the organizational data, wherein the transitional table tracks historical changes to the organizational data such that the transitional table is a representation of changes to the organizational data (Gautam, col 11, ln 60-57 through col 12, ln 1-2 discloses the business intelligence platform can define whether the user elects to further define a data set for the query. If no data set was previously-defined, the user may optionally define the data set. For example, the user may select data fields from a data table in a data source to define a customized data set (e.g., see FIG. 4C). After the data set is defined or a previously defined data set is identified, the business intelligence platform may aggregate the data source and defined data sets, and prepare to perform a data query. Gautam , col 15, ln 58-61 discloses the business intelligence platform 200 can learn from user selections and provide subsequent reports based on formats previously selected by the user for similar reports. Gautam, col 16, ln 42-61 discloses FIG. 10 is a display user interface for manual building of dashboards by selecting reports, according to an embodiment. For example, a user can select reports to be included in a dashboard from a drop down menu representing a list of available reports. The list of available reports may include default reports, reports previously defined by a user and saved in a storage location (e.g., data store(s)), etc. For example, the dashboard of FIG. 10 is built from a pie report, a “monthly revenue by gender” report, a “revenue by location” report, and a grid report).  

Regarding claim 12, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the summarized portion of the decisional data comprises data from one of the continuous table and the transitional table (Gautam, col 13, ln 59-67 through col 14, ln 1-3 discloses the business intelligence platform provides various types of data analysis elements such as, for example, dimensions, measures and date/time. Dimensions are the context or categories based on which measures are summarized meaningfully such as, for example, “Sales by City”, where “City” is a dimension. Measures are typically quantifiable (e.g., numeric) such as, for example, Salary, Revenue, Sales, Margin, etc. The date/time element is used to define a time dimension. For example, the user can assign a date column of the data set to the date/time element to define a time trend in data analysis. Further, Gautam, col 18, ln 42-50 discloses upon completion of the search, the analytics engine module can analyze search results to, for example, summarize the revenue values based on the location and store the analysis results in data store(s). Upon completion of the data analysis, the report module can use the analysis results to define reports associated with the query response based on the visualization rules. The reports can be presented on a UI of UE via an output signal).  

Regarding claim 13, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the program instructions, when read and executed by the processing system, further direct the processing system to: identify a change to at least a portion of the organizational data (Gautam, col 9, ln 1-5, discloses the reports produced by the report module are stored in data store(s) and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) and new reports are produced based on the new data. Further, Gautam, col 11, ln 32-34, discloses FIGS. 3B-3D are example logic flow diagrams illustrating real-time business analytics query and report generation, according to an embodiment); and in response to identifying the change to the at least a portion of the organizational data, update the decisional data in the cube (Gautam, col 17, ln 25-32, discloses the business intelligence platform can include a notification module (not shown in FIG. 2). The notification module can monitor the data based on various user-defined or automated rules and notify the user of any interesting patterns, changes, deviations, etc. in the data. Alerts from the notification module can be communicated to the user in various forms either as notifications via the UI, feeds, emails, chat messages, text messages, voice messages, and/or other forms of communication).  

Regarding claim 14, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the summarized portion of the decisional data in the cube query results comprises a real-time view of the summarized portion of the decisional data (Gautam, col 8, ln 25-31, discloses the analytics engine module can receive data from the search engine controller module and perform real-time computations on the data based on statistical, mathematical, logical heuristic and/or algorithmic functions to generate computed and .  

Regarding claim 15, Abouzeid teaches one or more computer-readable storage media having program instructions stored thereon for providing decisional data to endpoints (Abouzeid, ¶ [0028], discloses the invention includes a computer readable storage medium with executable instructions to generate a stream cube to store data received from multiple data sources), wherein the program instructions, when read and executed by a processing system, direct the processing system to at least: aggregate organizational data into a cube of decisional data (Abouzeid, ¶ [0005], discloses Business Activity Monitoring (“BAM”) is the set of technologies that fills in this gap. BAM technologies provide right-time or just-in-time reporting, analysis, and alerting of significant business events, accomplished by gathering data from multiple applications), wherein the cube is a multidimensional dataset comprising the decisional data (Abouzeid, ¶ [0002], discloses this invention relates generally to the management and monitoring of multi-dimensional data streams in a stream cube. More particularly, this invention relates to techniques for dynamically materializing a stream cube to ensure just-in-time responses. Abouzeid, ¶ [0058], discloses the predetermined criterion, described in more detail herein below, determines when to compute the dynamic materialization path, such as, for example, at every user query, at given time intervals, or depending on the change in users' requests. The cost function, also described in more detail herein below, determines the factors used to determine the dynamic materialization path. Those factors take into account the ; receive a cube query from an endpoint (Abouzeid, ¶ [0070], discloses Query Processor may be a module within Execution Engine. It is also appreciated by one of ordinary skill in the art that BAM architecture may be a client-server, peer-to-peer, or any other type of architecture. For example, End User GUI may be used by users in a client computer to query stream cube, which may be stored in a server computer), wherein the cube query is related to at least a portion of the decisional data in the cube and comprises metadata related to the cube (Abouzeid, ¶ [0056], discloses Execution Engine may include executable instructions to process the data streams generated by Data Stream Management module into a stream cube. Stream cube consists of a plurality of sub-cubes associated with a plurality of time ranges in a tilted time frame. Each sub-cube consists of a number of cuboids, with each cuboid aggregating multi-dimensional data at a given level of granularity and at a given time range); generate cube query results (Abouzeid, ¶ [0068], discloses User GUI may be used by users to formulate queries for data stored on stream cube using Query Entry module and to display the query results to users using Query Results GUI); and return the cube query results to the endpoint (Abouzeid, ¶ [0059], discloses the GUI may be used to formulate queries for data stored on stream cube and to display the query results to users).  
	Abouzeid teaches the claimed invention substantially as claimed.
	Abouzeid does not explicitly teach:
wherein the cube query results comprise a summarized portion of the decisional data in the cube.
	However, Gautam teaches:
wherein the cube query results comprise a summarized portion of the decisional data in the cube (Gautam, col 7, ln 20-38, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions … a multi-dimensional data structure can be considered as a data cube and the act of picking a rectangular subset of a data cube by choosing a single value for one of its dimensions can define a new data cube with one fewer dimension (e.g., slice operation). Other operations can produce sub-cubes, for example, by allowing an analyst to pick specific values of multiple dimensions (e.g., dice operation). Furthermore, a drill down/up operation allows the user to navigate among levels of data ranging from the most summarized (up) to the most detailed (down)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Abouzeid (disclosing generating a stream cube to store data received from multiple data sources) to include the teachings of Gautam (disclosing defining new data cubes with fewer dimensions) and arrive at functions associated with summarizing cube data. One of ordinary skill in the art would have been motivated to make this combination to improve the effectiveness of extracting and recognizing relevant data (Gautam, col 9, ln 15-22). In addition, the references of Abouzeid and Gautam teach features that are directed to analogous arts and they are directed to the same field of endeavor related to cube structure business intelligence analyses.

Regarding claim 16, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Abouzeid further teaches the decisional data comprises one or more metrics and one or more dimensions (Abouzeid, ¶ [0050], discloses a base cuboid within a given sub-cube aggregates measures for every possible combination of dimensions for its associated time range).  

Regarding claim 17, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the summarized portion of the decisional data comprises a summarized table of the summarized portion of the decisional data and the summarized table can be used to filter data and create subsets of the summarized portion of the decisional data (Gautam, col 7, ln 20-38, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions … a multi-dimensional data structure can be considered as a data cube and the act of picking a rectangular subset of a data cube by choosing a single value for one of its dimensions can define a new data cube with one fewer dimension (e.g., slice operation). Other operations can produce sub-cubes, for example, by allowing an analyst to pick specific values of multiple dimensions (e.g., dice operation). Furthermore, a drill down/up operation allows the user to navigate among levels of data ranging from the most summarized (up) to the most detailed (down)).  

Regarding claim 18, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the cube comprises: a continuous table formed from the organizational data, wherein the continuous table tracks changes to the organizational data such that data in the continuous table is an up to date representation of the organizational data (Gautam , col 7, ln 21-24, discloses the business intelligence platform can enable users to mashup data from various sources for real-time ad-hoc analysis, build reports with rich visualizations and dynamic dashboards, and collaborate in-place among stakeholders to make informed decisions. Gautam, col 8, ln 65-67 through col 9, ln 1-5 discloses the visualization rules can be modified or trained by self-learning using machine learning techniques. For example, the visualization rules can be trained such that total sales report is presented as pie chart, while comparative sales report (e.g., among branches of an enterprise) can be presented as bar charts to enable comparison, based on history of users' report selections. The report module can use machine learning techniques to learn (e.g., train visualization rules) based on data, data types, data analysis types, data analysis results, user selection history, etc ... a user of UE 101 is given the capability to change presentation of data such as, for example, graph type, table formats, etc. In some instances, the reports produced by the report module are stored in data store(s) and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) and new reports are produced based on the new data); and a transitional table formed from historical versions of the organizational data, wherein the transitional table tracks historical changes to the organizational data such that the transitional table is a representation of changes to the organizational data (Gautam, col 11, ln 60-57 through col 12, ln 1-2 discloses the business intelligence platform can define whether the user elects to further define a data set for the query. If no data set was previously-defined, the user may optionally define the data set. For example, the user may select data fields from a data table in a data source to define a customized data set (e.g., see FIG. 4C). After the data set is defined or a previously defined data set is identified, the business intelligence platform may aggregate the data source and defined data sets, and prepare to perform a data query. Gautam , col 15, ln 58-61 discloses the business intelligence platform can learn from user selections and provide subsequent reports based on formats previously selected by the user for similar reports. Gautam, col 16, ln 42-61 discloses FIG. 10 is a display user interface for manual building of dashboards by selecting reports, according to an embodiment. For example, a user can select reports to be included in a dashboard from a drop down menu representing a list of available reports. The list of available reports may include default reports, reports previously defined by a user and saved in a storage location (e.g., data store(s)), etc. For example, the dashboard of FIG. 10 is built from a pie report, a “monthly revenue by gender” report, a “revenue by location” report, and a grid report).  

Regarding claim 19, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the summarized portion of the decisional data comprises data from one of the continuous table and the transitional table (Gautam, col 13, ln 59-67 through col 14, .  

Regarding claim 20, the modification of Abouzeid and Gautam teaches the claimed invention substantially as claimed and Gautam further teaches the program instructions, when read and executed by the processing system, further direct the processing system to: identify a change to at least a portion of the organizational data (Gautam, col 9, ln 1-5, discloses the reports produced by the report module are stored in data store(s) and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) and new reports are produced based on the ; and in response to identifying the change to the at least a portion of the organizational data, update the decisional data in the cube (Gautam, col 17, ln 25-32, discloses the business intelligence platform can include a notification module (not shown in FIG. 2). The notification module can monitor the data based on various user-defined or automated rules and notify the user of any interesting patterns, changes, deviations, etc. in the data. Alerts from the notification module can be communicated to the user in various forms either as notifications via the UI, feeds, emails, chat messages, text messages, voice messages, and/or other forms of communication).


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 

When responding to this Office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dembo (US PGPub 20170032458) discloses systems, methods and devices for storing and updating financial data, receiving and processing report requests and generating reports using a cloud based parallel platform with multiple sets of processor engines. The platform arranges atomic elements in a cube or data lake based on a common data model for instruments. The platform uses a set of processor engines to asynchronously update the atomic elements. The platform uses another set of processor engines to asynchronously aggregate a portion of the atomic elements to generate output data in response to on-demand reports. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.